     Case 2:16-cr-00540-JMA-SIL Document 430 Filed 10/09/20 Page 1 of 1 PageID #: 5353

KEVII{              J.   KEATING, P.C.
Kevin J. Kcating                                                                      666 Old Country Rood, Suite 900
Attorney at l.aw                                                                        Carden City, New York I 1530
                                                                                          kcv   i   n (1)   kcv   i   n   keat   i   n   g I aw.   com
                                                                                                                      1':516-222-1099
Counscl:
Stefani Goldin, tisq                                                                                                      Manhattan Office
                                                                                                                      (BY APPOIN',IMIiN I)
                                                                                                                          T: 212- 964-2702
                                                                     October 8,2020
        VIA ECF
        Honorablc .loan M. Azrack
        United States District Court
        l-:astcrn District of New York
         100 Federal Plaza
        Central lslip, NY 11722
                                                Re: ljnited Statcs v. Mangano
                                                     l6-cR-s40 (s-2) (JMA)

         Dear Judge Azrack:

               As you are aware, I am attorney tbr Edward Mangano. We are in receipt of the Court's
        Order of October 6.2020, in which Your Honor has directed a hearing on Delbndant's Motion ftrr
        New Trial and. additionally, ordered that, "Singh is directed to testify at the hearing concerning
        his post-trial deposition testimony and will be subject to questioning by thc government, the
        delbnse and. il'necessary, by the Court."

                I writc to rcspcctfully request that the defense be given the first opportunity to question
         Singh at the hearing concerning his post-trial deposition testimony. This hearing, of course, has
         been ordered as a result of the Defendant's motion. in which we requested the scheduling of this
         hcaring so that Singh could providc tcstimony on this issuc.

                 Moreover. as requested in our Reply Briel'ol'June 5,2020, we ask that the Government be
         directed to have no dircct or indirect contact with Singh concerning the subject matter of the
         hearing in the lead-up to thc scheduled hearing.

                   Thank you tbr your consideration

                                                                     Very truly ours.


                                                                     KEVIN

         K.lK:dg
         cc: AUSA Christopher Catfarone
                AUSA Lara Catz
                n USO Clathcrine Mirabile
